Title: To James Madison from Henry Hill Jr., 13 August 1805 (Abstract)
From: Hill, Henry Jr.
To: Madison, James


          § From Henry Hill Jr. 13 August 1805, Havana. “By the ship Voltaire now on the eve of departure for Phila., I profit of a moment to inform you that I have this day closed the Consulate of the United States in this city, and suspended my official functions, in consequence of a note recd. from His Excy the Govr., of which I inclose you a copy.
          “The cause proceeds from a letter I wrote to His Excellency the 8th currt, informing him of the Capture of an am. Vessel and extreme bad treatment of the crew, by a spanish Privateer; proofs of which I inclosd him, made before a spanish notary.
          “I shall tomorrow know the result of this business, and communicate without delay a detailed acct of my official conduct to your department.
          “I hope my conduct hitherto, nor on this occasion, will be such as to disgrace or injure my Country, give cause to the ennimies of patriotism and Virtue to reflect on the power that appointed me, or dishonor to myself.
          “I give you this early information, and have communicated a line to a friend, to prevent unfavorable impressions that reports going from here might cause, before the business is brought to a state of maturity sufficient to calculate on the consequences that may result.”
        